SHORES, Justice.
After submission of this case, the court received the appellant’s “Motion To Dismiss Cross-Appeal” with a “Conditional Motion To Dismiss Appeal” if we held that the cross-appeal was moot. We have concluded that the cross-appeal is moot.
The appellees and cross-appellants have not filed any objection to the appellant’s motion for dismissal of the appeals. Therefore, we think it is appropriate to dismiss the appeals.
Appeals dismissed.
TORBERT, C. J., and MADDOX, AL-MON and BEATTY, JJ., concur.